PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Hayes, et al.
Application No. 15/530,714
Filed: February 16, 2017	
Attorney Docket No. 010010-00012
:
:
:                 DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed January 29, 2021 and supplemental filed on February 18, 2021, to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for failure to timely file reply to final Office action, mailed January 2, 2020, which set a shortened statutory period for reply of three (3) months. No extension of time under the provisions of 37 CFR 1.136 (a) was timely obtained. Accordingly, this application became abandoned on April 3, 2020. The Office mailed a Notice of Abandonment on July 29, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $740.00 extension of time fee submitted on January 29, 2021 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited back to petitioner’s deposit account. 

This matter is being referred to the Technology Center Art Unit 2491 for review of the response filed January 29, 2021.

Telephone inquiries concerning this decision should be directed to Debra Wyatt at (571) 272-3621.



/LIANA S WALSH/Lead Paralegal Specialist, OPET